DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 139-162 are currently pending. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 (i). The species of antibody,
(ii). The species of Formula (I),
Applicant is required, in reply to this action, to elect a single disclosed species of (i) and (ii) above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

 The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of an antibody that binds to DLK1, KAAG1 or mesothelin conjugated to a self-immolative linked pyrrolobenzodiazepine compound of Formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combination of Beau-Larvor et al (WO2014/174111 published 10/30/2014) and Verkade (WO2016/053107 published 04/07/2016).  
Beau-Larvor teaches pyrrolobenzodiazepine antibody drug conjugate compounds of Formula (I) comprising the self-immolating PEG-valine-alanine carbamate linker to the pyrrolobenzodiazepine fragment. Drug moiety compound 24 is taught as a preferred pyrrolobenzodiazepine scaffold to complex with antibodies, which corresponds to the structure of Formula (I) shown below: (page 109, page 119, lines 25-30, claim 16). 

    PNG
    media_image1.png
    293
    559
    media_image1.png
    Greyscale

Beau-Larvor teaches that the cell-binding agent antibody is linked to the pyrrolobenzodiazepine via a maleimide linker. 
The difference between the antibody drug conjugate of Beau-Larvor and that of the instant claims is that Beau-Larvor teaches the cell-binding agent antibody is linked to the pyrrolobenzodiazepine via a maleimide linker and does not teach wherein the cell-binding agent antibody is linked to the pyrrolobenzodiazepine via a sulfamide tether and self-immolating linked pyrrolobenzodiazepine. 
Verkade teaches multiple methods to link antibodies to drug molecules. Verkade teaches cysteine conjugation to maleimide tethered drug molecules stands out for protein conjugation due to a high reaction rate, but if no cysteine moiety is available, other conjugation methods are necessary (page 2 lines 15-30, Figure 22). 
Verkade teaches that employing a two-stage sulfamide conjugation to the antibody to provide improved selectivity over the cysteine-maleimide conjugation (page 2 lines 25-35). Verkade teaches that said two-stage sulfamide conjugation embraces a  
Verkade teaches that PEG-linked pyrrolobenzodiazepine antibody drug conjugates comprise poor aqueous solubility, and that said complexes comprise significant aggregation (page 4 lines 10-25). As shown in Examples 60-61, Verkade teaches that said aggregation can be inhibited when the poorly soluble drug complex comprises a sulfamide tether, wherein the cell-binding agent is linked to a cycloadduct formed from the 1,3-cylcoaddition of cyclooctyne with an azide linked cell binding agent (page 114 to page 115, Figure 10, Figure 21).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to combine the sulfamide tether of Verkade comprising sulfamide tethered to an cell binding agent via a cycloadduct formed by a 1,3-dipole cycloaddition of a cyclooctyne with an azide, to the PEG-valine-alanine carbamate self-immolating linked pyrrolobenzodiazepine antibody drug conjugate of Beau-Larvor, arriving at the instantly claimed composition. 
As Verkade teaches that PEG-linked pyrrolobenzodiazepine antibody drug conjugates comprise poor aqueous solubility and significant aggregation (page 4 lines 10-25), said skilled artisan would have been motivated to employ the sulfamide tether to the PEG-valine-alanine carbamate self-immolating linked pyrrolobenzodiazepine antibody drug conjugate of Beau-Larvor in order to inhibit aggregation of the antibody-drug conjugate. Accordingly, there is no single inventive concept and the species lack unity of invention. 

Applicant is also required, in reply to this action, to elect a single disclosed species of Formula (I) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 139-162.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628